Citation Nr: 9902684	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. Current manifestations of PTSD include anxiety spells with 
dizziness, mood swings, irritability, depression, and a 
need for mental health therapy and mild anxiety 
medication.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veterans claim, and that no 
further assistance to him with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service connection for PTSD was granted in an April 1995 
rating action that awarded a 10 percent disability 
evaluation.  The RO made its determination based upon service 
records that showed the veteran was awarded a Purple Heart 
and Combat Infantrymans Badge and an April 1995 VA 
examination that diagnosed PTSD.  The VA examiner commented 
that the veterans PTSD would have a mild impact on social 
and occupational functioning.

In a November 1995 rating decision, the RO increased the 
veterans disability evaluation to 30 percent based, in large 
measure, on a review of VA outpatient medical records, dated 
from December 1994 through August 1995.  The records 
reflected the veterans complaints of anxiety, nervousness, 
nightmares, sleep difficulty and intrusive thoughts.  A 
January 1995 VA consultation record indicates that the 
veterans affect was appropriate, his mood was anxious and he 
was tense but not suicidal or homicidal.  The veteran was 
alert and oriented with good judgment and memory.  A January 
1995 treatment plan diagnosed moderate depression with 
anxiety and a need to rule out PTSD.

In November 1996, the RO received the veterans claim for an 
increased rating for PTSD.  He asserted that the medication 
prescribed to treat his PTSD caused sleepiness and forced him 
to quit his job as a truck driver.

VA outpatient medical records and examination reports, dated 
from March 1995 to May 1998, show that when seen in the VA 
Mental Health Clinic (MHC) in April 1996, the veteran 
complained of depression for several days at a time, had 
uncontrolled anger and said he played golf.   The clinical 
impression was major depression.  When seen in May 1996, he 
described having crying spells but said his sleep and 
appetite were fine.  The impression was major depression.  
However, in June 1996, the veteran said he felt good and was 
doing well on new medication and in August 1996, the veteran 
said he had been compliant with his medication and felt well.  
A November 1996 clinical record indicates that the veteran 
said he felt better and had some depression.  He told the 
examiner he no longer drove a truck because of his 
difficulties with directions.  The clinical impression was 
major depression.

According to a January 1997 VA psychological evaluation 
report, the veteran, who was 64 years old, was referred for 
evaluation of cognitive and emotional functioning.  He said 
prescribed medication had led him to be less angry and 
violent and he was content to live alone.  The veteran was 
concerned about deterioration in his memory functioning and 
increased sleepiness.  Test results showed clinically 
significant impairment in memory and information processing, 
strongly suggestive of a mild degree of brain dysfunction.  
According to the report, the results were consistent with the 
presence of a progressive dementia, such as dementia of the 
Alzheimers type, but were not specifically diagnostic for 
that.  There was also evidence of very severe depression and 
anxiety that did not account for the veterans cognitive 
difficulties.

A February 1997 VA psychiatric examination report indicates 
that the veteran was regularly seen in the VA MHC and took 
prescribed medication for depression and anxiety.  He last 
worked in November 1995 as a tractor trailer truck driver, 
specializing in hauling hazardous materials, and stopped 
driving after he fell asleep at the wheel while not paying 
attention to what he was doing.  He indicated that he rather 
receive Social Security Administration retirement benefits 
than continue in an occupation that he thought might be 
hazardous.  The veteran lived alone, was married and divorced 
twice and had six grown children with whom he tried to keep 
in touch and maintain a good relationship.  The veteran said 
he liked his children and grandchildren, enjoyed regularly 
having dinner with one of his daughters and liked to watch 
television and play golf.  He subjectively complained of 
occasional depression and anxiety, said he got mad and had 
occasional bad dreams related to combat experiences.  

Objectively, the veteran was cooperative, articulate and 
intelligent.  He smiled during the interview process and 
showed a normal and reasonable affect with no tearfulness or 
change in affect when discussing problems or difficulties.  
He was not distracted or hyperalert.  The veteran said the 
prescribed medication helped his mood.  He denied suicidal or 
homicidal thoughts and there was no evidence of psychosis, 
delusions, hallucinations or paranoia.  There was no evidence 
of dementing illness or deterioration of intellectual 
functioning.  Cognitively, his memory and concentration 
seemed intact.  Insight and judgment appeared good.  
Diagnoses included major depression with some anxiety and 
history of PTSD.  The VA examiner commented that the veteran 
had a history of some depression with anxiety that responded 
well to medication.  Further, it was noted that the veteran 
was in good health, enjoyed playing golf, had a good 
relationship with his children and grandchildren and enjoyed 
socializing and going out to dinner with family members.  The 
veteran worked full time until November 1995, retired and 
took SSA retirement benefits.  In the VA physicians opinion, 
there was no worsening of symptomatology.  The most 
predominant symptoms were anxiety related and nothing in the 
examination indicated deterioration in the veterans level of 
functioning.

A February 1997 VA clinical record indicates that the veteran 
felt good but had memory impairment and a neuropsychological 
evaluation revealed some organic problems.  The impression 
was major depression with a need to rule out dementia.  In 
May 1997, the veteran complained of nervousness, described 
periods of depression and said he played golf in the past few 
days.  A July 1997 VA clinical record indicates that he was 
unable to drive a truck due to sleepiness.  Major depression 
was diagnosed.

An August 1997 VA psychological consultation report indicates 
that the veteran underwent cognitive testing.  He scored in 
the average to low-average range.  Clinically significant 
impairment was not seen in any area.  A mild degree of 
impairment in functioning appeared to be present, but the 
impairment was stable at that time.

A psychiatric evaluation form completed in September 1997, in 
conjunction with the veterans application from SSA 
disability benefits, included a diagnosis of cognitive 
disorder versus early dementia.  Also in September 1997, the 
veteran told an interviewer that he had difficulty 
functioning, was forgetful and had problems with drowsiness.  
According to an October 1997 statement, the SSA awarded the 
veteran disability benefits due to depression and anxiety 
with PTSD and determined that he was totally disabled since 
July 1996.

In October 1997, the veteran underwent VA psychiatric 
examination and the examiner described no changes in the 
veterans general activities, capacity for socialization, 
hobbies, daily activities or relationship with his family 
members since he was examined in February 1997.  The veteran 
had no different subjective complaints than he had during his 
prior evaluation.  He reported anxiety spells with some 
somatic symptoms of dizziness and mood changes with 
irritability and said he felt better when he was alone.  

Objectively, the veteran was cooperative with the interview 
process and was not hostile, angry or irritable.  There were 
no signs of hyperarousal, jitteriness or nervousness in his 
extremities.  He was not distracted, paid attention to the 
questions asked and responded in an appropriate manner.  The 
veteran spoke in a normal and reasonable tone without any 
pressured or bizarre speech.  He described his mood as 
changeable.  There was no evidence of mood or affect change 
during the interview and the veteran was not tearful, 
anxious, fretful or distracted.  He described himself as 
being in not bad shape.  He had no homicidal or suicidal 
thoughts, appeared well grounded in reality with no overt 
signs of psychosis, delusions, paranoia or hallucinations.  
Psychological testing performed in January 1997 indicated 
that attention and memory functioning were generally 
deficient for someone of the veterans age.  Further testing 
in August 1997, did not show clinically significant 
impairment and the veteran showed in the average to low 
average range on cognitive tests.  A mild degree of 
impairment and functioning appeared to be present, although 
the impairment was stable.  PTSD was diagnosed and a score of 
65 was assigned on the Global Assessment of Functioning (GAF) 
scale. The examiner commented that the veteran had some mild 
symptoms currently treated with medication and outpatient 
therapy.  The veteran experienced some difficulty in social 
functioning with depressed mood and some anxiety but, 
nonetheless, was able to attend to his activities of daily 
living, play golf and generally function pretty well with 
meaningful interpersonal relationships with his children and 
grandchildren.  The VA doctor said his conclusion on this 
current evaluation was identical to the conclusion reported 
in February 1997, with no worsening evident in the veterans 
symptomatology.

When seen in the MHC in October 1997, the veteran said he 
continued to have PTSD symptoms and required treatment for 
them.  A May 1998 MHC record indicates that the veteran 
complained of irritability and nightmares but played golf.  
He lived alone, did not have many friends, saw his 
grandchildren often and was stable.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders to ensure that current terminology and 
unambiguous criteria are used.  See 38 C.F.R. § 4.125-4.130 
(1998).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly designated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances, 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform to the American Psychiatric 
Associations Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), replacing DSM-III-R.

In the present case, the Board notes that the RO evaluated 
the veterans claim under the new regulations in making its 
rating decision dated May 1997.  However, the August 1997 
statement of the case, and the August, September and December 
1997 and June 1998 supplemental statements of the case, 
evaluated the veterans claim using both the old and the new 
regulations.  The veteran was afforded an opportunity to 
comment on the ROs action.  No comments or objections were 
received.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old, pre-November 7, 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 9411, for PTSD, was 
warranted when the veteran exhibited definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The psychoneurotic symptoms had to result 
in such reduction in initiative, flexibility, and efficiency 
and reliability levels as to produce definite industrial 
impairment.  Id.  A 50 percent disability rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  Id.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria of Diagnostic 
Code 9411, effective November 7, 1996 and under the criteria 
of Diagnostic Code 9411, effective prior to November 7, 1996, 
an evaluation of 50 percent is warranted.

Under the old regulations, the Board observes that the 
evidence of record demonstrates that the veterans disability 
picture for his service-connected PTSD most nearly 
approximates the criteria for a 50 percent evaluation under 
Diagnostic Code 9411.  The veteran has described having 
increased PTSD symptomatology, to include anxiety spells with 
dizziness, mood swings, irritability, depression, and a need 
for mental health therapy and mild anxiety medication.  In 
February 1997, his GAF score was 65, denoting only mild 
difficulty in social and occupational functioning.  In 1997, 
a VA examiner commented that the veteran believed he was in 
good health, enjoyed a good relationship with his children 
and grandchildren, enjoyed socializing and going out to 
dinner with family members and liked to play golf.  Further, 
the veteran was alert and cooperative, with good insight and 
judgment, an appropriate affect and no evidence of psychosis.  
He told the examiner that he stopped truck driving and 
retired when he felt he was no longer physically able to 
continue. VA psychological evaluations in 1997 assessed a 
mild degree of cognitive impairment, which has not been 
attributed in any way to the veterans service-connected 
PTSD. Nevertheless, given the chronic nature of the veterans 
condition, as well as his need for ongoing counseling and 
medication, the referable social and industrial impairment is 
more appropriately classified as considerable, such as to 
warrant a 50 percent evaluation under Diagnostic Code 9411.

Under the current rating criteria for PTSD, effective 
November 7, 1996, no more than a 50 percent disability 
evaluation is warranted.  The 1997 VA examiner described the 
veteran as cooperative and well grounded with no signs of 
psychosis and no homicidal or suicidal thoughts and noted 
that he enjoyed being with his children and grandchildren.  
There is no evidence of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene or 
other symptoms due to service-connected PTSD to warrant the 
next higher rating of 70 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

The veteran has argued that his PTSD interferes with his 
ability to engage in and maintain gainful employment. The 
Board notes, however, that he has presented no evidence to 
support this contention.  The record of evidence shows that 
the veteran apparently last worked in November 1995 as a 
truck driver and told a VA examiner in 1997 that he took SSA 
retirement benefits when he found the work hazardous. 

The Board notes that in October 1997 the Social Security 
Administration (SSA) found the veteran suffering from 
depression and anxiety and PTSD and held him to be disabled 
since July 1996.  Although the Board has taken this SSA 
decision, based on VA medical records, into account, for the 
reasons discussed, no more than a 50 percent evaluation is in 
order. The benefit of the doubt has been resolved in the 
veterans favor to this extent. 38 U.S.C.A. § 5107.


ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
